Bloodworth, J.
1. The entire brief of the attorney for the plaintiff in error- is in the following sentence: “The recitals of fact and statement of error in the motion and amended motion for a new trial clearly state the issues in the case and same is respectfully submitted to the court.” This is not an argument. It has been repeatedly held by this court and the Supreme Court of the State that assignments of error not argued in the brief of counsel for plaintiff in error will be treated as abandoned.
2. The evidence demanded the verdict.

Judgment affirmed.


Broyles, P. J., and Barwell, J., eoneur.